Citation Nr: 1707556	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO originally denied service connection for a heart condition claim by rating action in June 2007.  The Veteran submitted new and material evidence within a year of issuance of the June 2007 RO denial.  Accordingly, de novo review of this claim is appropriate.

In June 2016 the Board denied the Veteran's claim for service connection for high cholesterol and remanded his claim for service connection for a heart condition.


FINDING OF FACT

The Veteran's heart disorder did not develop during service or within a year of discharge from service and it is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an August 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STR), VA treatment records, and private medical records.  The Veteran has been provided a VA medical examination.  The Veteran has provided testimony at a Board hearing in January 2016.  

The Veteran's claim was remanded by the Board in June 2016 to obtain a VA examination, to obtain a VA medical opinion, to obtain copies of VA treatment records and to obtain copies of private treatment records.  The Veteran was provided the requested VA examination.  VA medical opinions and VA treatment records were obtained.  The Veteran did not respond to a July 2016 VA letter requesting that he provide information and signed authorizations for VA to request private treatment records.  The VA letter also suggested that the Veteran could submit the private medical records to the RO.  The Veteran did not submit any records subsequent to the VA letter.  The Board notes that the Veteran brought a thumb drive to the July 2016 VA examiner to have her review private medical records, but she was unable to review them.  She suggested that the Veteran submit them to VBA (Veterans Benefits Administration) for scanning.  However he did not submit them to VA.  These private medical records are not part of the record due to the Veteran's failure to submit them to the agency of original jurisdiction as requested.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The Board finds that there has been substantial compliance with the June 2016 VA remand directives.   

In sum, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service incurrence or aggravation of cardiovascular disease may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran submitted a claim for service connection for a heart condition in June 2006.  He asserted on the claim form that he had high cholesterol in service and this caused his heart condition.  The Veteran testified in January 2016 that he was discharged in 1992 and that the heart condition showed itself up in 2000.  He reported that he had off and on again chest pains which prompted him to go to the emergency room in 2000, where he failed a stress test.  He stated that he then underwent quadruple heart bypass surgery.

The Veteran's STRs contain a November 1989 note stating that the Veteran complained of chest pain with radiation to the left shoulder, even at rest.  A December 1989 STR indicates that the Veteran had chest pain and high cholesterol.  The examiner stated that the chest pain was probably musculoskeletal in nature.  A December 1989 report of chest x-ray indicated that cardiac silhouette revealed no abnormality and there was not bony abnormality.  The conclusion was normal chest.  

A May 2008 letter from a private physician states that it was apparent from the Veteran's history that the reason he developed premature atherosclerotic coronary artery disease is a combination of hereditary predisposition and longstanding severe hypercholesterolemia.   

In July 2016 the Veteran was provided a VA cardiac examination.  The VA examiner gave a detailed description of the Veteran's medical history, including his STRs which showed complaints of chest pain and showed elevated cholesterol.  She also considered the history provided by the Veteran and the May 2008 letter from the private physician.  The Veteran reported some symptoms of chest pressure, shortness of breath, and acid reflux taste starting around 1995.  He reported that his father and a brother died of a heart condition and that he had other brothers with heart conditions.  The examiner opined that the Veteran's heart condition was likely secondary to risk factors such as gender, dyslipidemia, and strong family history of premature coronary artery disease.  The VA examiner opined that it was less likely than not that the Veteran's heart condition was incurred in or caused by service.  She noted that based on the available evidence reviewed, there was insufficient evidence to substantiate that the Veteran's heart condition first developed during service or was otherwise related to service.  She noted that the Veteran's chest pain during service was noted by the military examiner at that time to be non-cardiac and likely musculoskeletal.  She further opined that the Veteran's heart condition did not manifest within one year of discharge from service.  

The Board notes that the May 2008 private physician did not actually provide an opinion that the Veteran's current heart condition was caused by service.  Rather he noted that there is a clear correlation between elevated cholesterol and increased risk of atherosclerosis.  The Board finds that the September 2011 VA physician's opinion is the most probative evidence of record.  The VA examiner examined the Veteran and reviewed the medical evidence, including the STRs, the Veteran's reported history, and the May 2008 private physician statement.  Furthermore, she provided thorough rationale for her opinions.  The July 2016 VA physician's opinion is supported by the medical evidence.  As noted above, the medical evidence shows no finding of a cardiac disability prior to 2000.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a heart condition is not warranted.


							(CONTINUED ON NEXT PAGE)


 

ORDER

Entitlement to service connection for a heart condition is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


